DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I - Claims 1-10 – directed to arrangements for interaction with the human body, e.g. for user immersion in virtual reality using a wearable augmented reality headset, classified in G06F 3/011.
Species II - Claims 11-18 – directed to training methods or equipment for fire-fighting, classified in A62C 99/0081.
Species III - Claims 19-20 – directed to detection of the device orientation or free movement in a 3D space, classified in G06F 3/0346.

Species I is directed to directed to arrangements for interaction with the human body, e.g. for user immersion in virtual reality using a wearable augmented reality headset while Species II is directed to directed to training methods or equipment for fire-fighting and Species III is directed to detection of the device orientation or free movement in a 3D space.  The species are independent or distinct because the claims of the different species recite mutually exclusive characteristics of such species, they do not overlap in scope, are described as alternate embodiments, and there would be a serious burden on the examiner to do the search, since each are classified in different areas of the CPC.  Species I requires a wearable augmented reality headset not required by Species II and III.  Species III requires the detection of the device orientation or free movement in a 3D space, not required by Species I and II.  Claims 1-10 are classified in area G06F 3/011, claims 11-18 are classified in area A62C 99/0081, and 19 and 20 are classified in G06F 3/0346. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each group identified above corresponds to vastly different areas to search within the CPC and therefore a serious burden on the examiner is shown by appropriate explanation of separate classification as identified above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715